DETAILED ADVISORY OFFICE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to the Applicant’s proposal amendment, filed on 1/31/2022, the new issues are the following newly added limitations:
“the electrical conductor includes conducting brushes which extend from the fixed wheel to the rotating wheel or extend from the rotating wheel to the fixed wheel” (as in claims 1 and 5) and “the electrical conductor includes conducting brushes formed of carbon” (as in claim 7).
JP 11351265 to Hubert et al discloses a bearing assembly [1] with current short circuit member comprising the electrical conductor includes conducting brushes [9] that includes contact brush [16] and disc [6], wherein each of the brushes [9] extend between inner ring/wheel [2] and outer ring/wheel [3].

    PNG
    media_image1.png
    539
    779
    media_image1.png
    Greyscale



JP 11351265 important teaching concepts, it would have been obvious to one skilled in the art to modify the prior art wheel bearing apparatus of the combined Hewko, Chan and Kimbara (as applied in the Final Office Action) by providing the electrical conductor includes conducting brushes which extend from the fixed wheel to the rotating wheel or extend from the rotating wheel to the fixed wheel.  Doing so would insure necessary continuity for a bearing component by good electrical conducting brushes, each of which extends from the fixed wheel to the rotating wheel or extend from the rotating wheel to the fixed wheel.
As for the conducting brushes formed of carbon, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see In re Leshin, 125 USPQ 416).  In this instant case, selecting well-known and widely available carbon as suitable material of the conducting brushes would be a matter of obvious design choice.
In conclusion, the proposal amendment would not put the application in a favorable condition for allowability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834